Citation Nr: 0529513	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the character of the appellant's discharge is a 
bar to VA benefits.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a jaw condition.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The appellant had active service from October 1976 to April 
1984, including appellate leave from May 1982 until bad 
conduct discharge following special court-martial in April 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).  The RO denied service connection for a low back 
condition and a jaw disorder by rating decision in December 
2001.  This rating decision also granted service connection 
for status post ganglion removal on the right wrist with 
residual scar with an evaluation of 0 percent, and denied 
service connection for a left hand scar, eye scar, and dental 
abnormalities.  The veteran perfected an appeal with regard 
to the denial of service connection for a low back condition 
and jaw disorder.  

In September 2002, the appellant submitted a claim for 
service connection for sleep apnea.  This issue has not yet 
been adjudicated.  It is referred to the RO for such 
adjudication.

In June 2003 the RO issued an administrative decision finding 
that the appellant's other than honorable discharge based on 
absence without leave (AWOL) periods of over 180 days 
constituted a bar to VA benefits.  The veteran was advised of 
this decision in August 2003.  In September 2003, it issued a 
statement of the case (SOC) on the character of discharge 
issue, although no notice of disagreement had been submitted.  
In October 2003, the veteran submitted a statement, which the 
Board construes as a notice of disagreement with the 
administrative decision.  

In March 2004, the RO issued a SOC listing the issues as 
entitlement to service connection for a back disorder, and 
jaw condition for compensation purposes.  The SOC also 
contained laws and regulations referable to the character of 
discharge issue, and discussed the administrative decision.  
Within 60 days of the SOC the veteran submitted a substantive 
appeal with regard to all issues contained in the SOC.  The 
Board concludes that the veteran has perfected an appeal with 
regard to the character of discharge issue, as well as the 
certified appeals of the denials of service connection for 
back and jaw conditions.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).

Based on this administrative decision, the RO issued an 
August 2003 rating decision severing service connection for 
status post ganglion removal on the right wrist with residual 
scar.  The appellant has not filed a notice of disagreement 
with the severance determination.  


FINDINGS OF FACT

1.  The appellant's offenses leading to the special court-
martial and bad conduct discharge included violations of the 
Articles of the Uniform Code of Military Justice, 
disobedience of a lawful order from a first class petty 
officer, failure to report to an appointed place of duty, 
absence from unit, leaving appointed place of duty, violation 
of a lawful written order, missing movement through neglect 
and unauthorized absences of 522 and 75 days.  

2.  The veteran's periods of unauthorized absence were not 
the result of compelling circumstances, nor is there evidence 
of insanity at the times of these absences.  

3.  The appellant did not have a period of qualifying active 
service for purposes of establishing service connection for 
low back disorder and jaw conditions.  


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2005).  

2.  Service connection for low back and jaw conditions is 
precluded by law.  38 U.S.C.A. §§ 101(2), 1131, 5303 (West 
2002); 38 C.F.R. § 3.12 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  This 
"fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Its wording need not be strictly used, as the 
Court has recently held that failure to explicitly tell a 
claimant to submit relevant evidence in his possession was 
generally not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the claimant a VCAA 
notice letter in June 2001 regarding his service connection 
claims, including claims for a low back disorder and a jaw 
condition.  This letter informed the claimant of the type of 
information and evidence necessary to establish entitlement 
to service connection.  In January 2003 the claimant received 
a letter regarding his entitlement to benefits based on 
character of discharge.  This letter included information 
about what evidence would be contemplated in the 
determination of whether or not the appellant was discharged 
under conditions other than dishonorable.  

The statement of the case, and discussions by the decision 
review officer at the veteran's hearing informed him of the 
criteria for determining that the character of discharge was 
not a bar to benefits, and served to tell him what evidence 
could substantiate his claim that the character of discharge 
was not a bar to benefits.

With regard to elements (2) and (3), the June 2001 VCAA 
letter notified the claimant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  A February 2004 letter told the veteran what 
evidence he was responsible and what evidence VA would 
undertake to obtain with regard to the character of discharge 
issue.

Finally, with respect to element (4), the June 2001 VCAA 
letter advised the claimant that VA would secure any medical 
records identified by him, and requested that he submit 
information describing any additional evidence he wanted VA 
to secure on his behalf.  This notice served to advise the 
claimant to submit any information or evidence in his 
possession that pertained to his claim for service 
connection.  In addition, the January 2003 letter 
specifically instructed the claimant to "submit any 
evidence, contention or argument bearing on the issue 
[character of discharge] that will present your side of the 
case."  

Clearly, the purpose of the VCAA notice was not frustrated in 
the present case by the lack in the June 2001 VCAA notice 
letter of the specific fourth element language, especially 
when reading the letter in its entirety, which shows that VA 
made the appellant fully aware of the evidence needed to 
grant his claim, and in conjunction with the January 2003 
letter, which shows that the appellant was advised to submit 
evidence in his possession pertinent to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case VCAA 
notice was given in the June 2001 VCAA letter, prior to the 
initial AOJ decision in December 2001, denying service 
connection.  Notice regarding the character of discharge was 
given in January 2003, prior to the RO's June 2003 
administrative decision finding the character of discharge to 
be a bar to VA benefits.

Some of the notice was provided after the initial adverse 
decisions.  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran had the opportunity to submit 
additional evidence and information after the initial denial, 
and before the claims were sent to the Board.  If he 
submitted additional evidence substantiating his claim, he 
would have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  


The claimant has had ample notice of the types of evidence 
that would support his claims, and has had ample opportunity 
to present evidence and argument in support of his appeal.  
Clearly, the claimant has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has secured all identified medical and service personnel 
records associated with the claims on appeal.  In addition, 
the claimant was afforded a VA examination regarding his 
service connection claims in December 2001.  The claimant was 
also afforded an RO hearing in May 2003 regarding his 
character of discharge.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The appellant entered the United States Navy in October 1976 
at the age of 17.  Service personnel records indicate that 
the appellant had four nonjudicial punishments (NJPs) during 
service.  The first NJP was in May 1978 for disobedience of a 
lawful order from a first class petty officer.  The second 
NJP occurred in October 1978 for failure to report to an 
appointed place of duty.  In March 1979 the appellant 
received an NJP for absence from his unit and leaving an 
appointed place of duty.  Finally, the appellant had an NJP 
in December 1981 for violation of a lawful written order.

In addition to these four NJPs, the appellant had a special 
court-martial in November 1980.  This special court-martial 
convicted the appellant of a 522 day unauthorized absence 
from March 1979 to September 1980.  The appellant had been 
declared a deserter 30 days after his departure on 
unauthorized absence.  He was apprehended by civil 
authorities in September 1980.  The special court-martial 
sentenced the appellant to forfeiture of $150 pay per month 
for 3 months, confinement at hard labor for 45 days, and a 
bad conduct discharge, which was suspended for a probationary 
period of one year.  

The appellant had a second special court-martial in April 
1982, which convicted him of an unauthorized absence of 75 
days and missing movement through neglect.  The veteran 
entered appellate leave in May 1982 until the April 1984 bad 
conduct discharge was issued pursuant to the special court-
martial sentence.  

In April 1995, the Naval Discharge Review Board (NDRB) re-
characterized the appellant's discharge as honorable based on 
post-service accomplishments, but did not change the reason 
for separation.  The upgrade in character of service is 
reflected in the appellant's Form DD 214.  

The NDRB noted that it was only authorized to a change in the 
discharge for purposes of clemency under 10 U.S.C.A. § 1553 
because the discharge had been adjudged by a court-martial.  
The NDRB found relief was warranted in the appellant's case 
based on outstanding post-service conduct.  The NDRB 
considered the appellant's contention that drug and alcohol 
problems had contributed to his misconduct in service and 
noted that he had received treatment since discharge and had 
remained sober for 8 years.  

The NDRB also considered the fact that the appellant had 
continued his education, earned a degree, and established 
himself in the business community as a software consultant 
running his own accounting and tax preparation business.  The 
appellant had also presented evidence of being named the New 
Hampshire State Minority Business Person of the Year in 1994, 
being appointed by the Governor to the State Independent 
Living Council, serving on the Ambassador Committee of the 
Portsmouth Chamber of Commerce, volunteering, and actively 
participating in Alcoholics Anonymous.  

While the NDRB upgraded the character of service to 
honorable, the reason for separation was not changed.  The 
ultimate conclusion was that clemency merited an upgrade to 
Honorable/Special Court-Martial.  This April 1995 upgrade is 
reflected in the appellant's Form DD 214.  

In December 1997 the Board for Correction of Naval Records 
(BCNR) denied the appellant's application for correction of 
his naval records pursuant to 10 U.S.C.A. § 1552.  The BCNR 
found that no evidence had been submitted to demonstrate the 
existence of probable material error or injustice in the 
record.  

In May 2001 the appellant filed a claim for service 
connection for a number of conditions.  As discussed above, 
the RO denied service connection for the claimed conditions 
by rating decision in December 2001, with the exception of 
status post ganglion removal on the right wrist with residual 
scar, which was evaluated as 0 percent disabling.  The 
appellant filed a timely NOD regarding denial of service 
connection for his low back disorder and jaw condition.

Prior to determining the character of his discharge, the 
veteran was afforded a hearing at the RO before two hearing 
officers in May 2003.  

At the May 2003 hearing the appellant discussed some of the 
achievements in his life subsequent to discharge as discussed 
above.  He also argued that his absence was only for 75 days, 
and thus did not fall within the legal bar to benefits for 
veterans with more than 180 days of unauthorized leave.  The 
hearing officer informed the appellant that, although the 
NDRB had upgraded the character of his discharge to 
honorable, such upgrade was not binding on VA because the 
appellant had an absence without official leave (AWOL) for a 
period of more than 180 days.  The appellant was afforded an 
opportunity to explain his unauthorized absences during 
service.  He stated that his first period of unauthorized 
absence resulted because he was sick and was late coming back 
from leave.  

The appellant then discussed his 522-day period of 
unauthorized absence, stating that it was due to the fact 
that his father was gravely ill and his mother had 
Huntington's disease and there was no one to take care of 
them.  The appellant then discussed a 75-day period of 
unauthorized absence, which he attributed to personal issues 
resulting from impregnating a woman.  The appellant added 
that his brother was born severely retarded, unable to walk 
or talk, and there were also issues regarding the ability of 
his parents to take care of him.  The appellant summarized by 
stating, "a lot of it was just being young and confused and 
having two parents that were just severely sick."  

Following review of the service personnel records, claims 
file, and hearing transcript, the RO issued an administrative 
decision in June 2003 finding the character of discharge 
other than honorable to be a bar to VA benefits.  Service 
connection of the above mentioned wrist condition was 
subsequently severed by rating decision in August 2003.  The 
veteran has filed a timely Form 9 (substantive appeal) with 
regard to the character of his discharge and service 
connection for a low back disorder and a jaw condition, the 
three issues currently on appeal.  

The appellant was notified by letter in April 2004 that his 
case had been certified to the Board for appellate review.  
In May 2004 the appellant filed an application for correction 
of military record under the provisions of Title 10, U.S. 
Code, Section 1552 (Form DD 149).  The BCNR was furnished a 
complete copy of the veteran's claims file in October 2004 so 
that it could process the appellant's claim.  


III.  Legal Analysis

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of a veteran.  
Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

A person seeking to establish veteran status must do so by a 
preponderance of the evidence; the benefit-of-the-doubt 
doctrine is not applicable to that determination.  Struck; 
see also Laruan v. West, 11 Vet. App. 80 (1998).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of commission of the offenses causing such 
release or discharge.  38 C.F.R. §§ 3.12(b), 3.354.

Benefits are not payable where the former service member was 
discharged under other than honorable conditions issued as a 
result of AWOL for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  

This bar does not apply if there are compelling circumstances 
to warrant the prolonged unauthorized absence.  The 
regulations set out three sets of factors to be considered in 
determining the presence of compelling circumstances to 
authorize prolonged absence.  These factors include, (1) the 
length and character of service exclusive of the period of 
prolonged AWOL, (2) reasons for going AWOL, to include family 
emergencies or obligations or similar types of obligations or 
duties owed to third parties, such reasons should be 
evaluated in terms of the person's age, cultural background, 
educational level, and judgmental maturity, and, (3) valid 
legal defenses for the absence which would have precluded a 
conviction for AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii).  

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C. § 1553, sets aside a bar to benefits imposed under 
38 C.F.R. § 3.12(d) but not 38 C.F.R. § 3.12(c), provided 
that: (1) the discharge is upgraded as a result of an 
individual case review; (2) the discharge is upgraded under 
uniform published standards and procedures that generally 
apply to all persons administratively discharged or released 
from active military, naval, or air service under conditions 
other than honorable, and; (3) such standards are consistent 
with historical standards for determining honorable military 
service and do not contain any provision for automatically 
granting or denying an upgraded discharge.  38 C.F.R. 
§ 3.12(g).  

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph 38 C.F.R. 
§ 3.12(c) or (d).  38 C.F.R. § 3.12(e) (2005).  

In the present case, the appellant was originally discharged 
under conditions other than honorable on the basis of AWOL 
for a period of approximately 600 days, far exceeding the 
required 180-day period to trigger 38 C.F.R. § 3.12(c)(6).  
As such, benefits are not payable under the regulations 
unless there are compelling circumstances to warrant the 
absence.  In his May 2003 hearing at the RO regarding 
character of discharge, the appellant discussed the 
circumstances surrounding his periods of absence, claiming 
they were due to care for his mother, father, and brother, 
and issues regarding having fathered a child.  The RO 
considered these circumstances in its administrative decision 
of June 2003.  

The Board finds that the circumstances surrounding the 
appellant's prolonged absences do not rise to the level of 
"compelling circumstances" contemplated in the regulation.  
While the veteran has testified to the pressures caused by 
the illness of his parents, he also acknowledged that it was 
"wrong" for him to have gone on unauthorized leave.  There 
is no evidence that he ever sought authorized leaver or a 
discharge from service on the basis of hardship.  His recent 
testimony must also be weighed against his November 1994 
application to the NDRB, in which he attributed his periods 
of AWOL to the effects of drug and alcohol abuse.  His recent 
testimony also noted the debilitating effects of his drug and 
alcohol abuse, and casts doubt upon his report that his 
unauthorized absences were the result of a need to care for 
his family.  

The Board has considered his young age at the time of the 
periods of AWOL, and recent contentions, but these factors 
are outweighed by his nearly 600 days of unauthorized absence 
from military duties.  

The veteran has made commendable progress in overcoming his 
substance abuse problems since service; however, the 
veteran's post-service adjustment is not a factor in 
determining whether "compelling circumstances" existed for 
the in-service absences.  38 C.F.R. § 3.12(6).  

In assessing the length and character of service exclusive of 
the periods of unauthorized absence, one of the factors in 
determining compelling circumstances, the Board notes that, 
in addition to the two special court-martials, the appellant 
had 4 NJPs.  Also, for almost 2 years before his bad conduct 
discharge, the appellant was on appellate leave.  This, 
coupled with the near 600 days of AWOL, does not demonstrate 
service that is, "honest, faithful and meritorious and of 
benefit to the nation," as contemplated in the regulation.  
38 C.F.R. § 3.12(c)(6)(i).  

In determining that the RO correctly determined that the 
appellant's character of discharge is a bar to VA benefits, 
the Board has considered the April 1995 upgrade issued by the 
NDRB.  The NDRB issued its upgrade to honorable pursuant to 
10 U.S.C.A. § 1553.  Because the upgrade was issued after 
October 8, 1977, it sets aside a bar to benefits imposed 
under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c).   
Because the appellant's reason for discharge is contemplated 
in 38 C.F.R. § 3.12(c)(6), the upgrade pursuant to 10 
U.S.C.A. § 1553 does not set aside the bar.  38 C.F.R. 
§ 3.12(g).    

Under 38 C.F.R. § 3.12(b), a finding of insanity could 
establish entitlement to VA benefits despite a discharge 
under conditions other than honorable based on prolonged 
absence.  In this case, the appellant does not argue, nor 
does the evidence show, that the appellant was insane at the 
time of committing the offenses causing his discharge.  See 
38 C.F.R. § 3.354 (2005).  

In addition, the Board notes that the BCNR is a board for 
correction of records established under the authority of 10 
U.S.C.A. § 1552, meaning that its determination of honorable 
discharge would be final and conclusive on VA.  The BCNR has 
had the opportunity to review the appellant's claim for 
correction of naval records and informed the appellant, by 
letter in December 1997 that found there was no probable 
error or injustice.  As such, the bar to benefits established 
under 38 C.F.R. § 3.12(c)(6) is not set aside.  38 C.F.R. 
§ 3.12(e).  

To the extent that the appellant may disagree with the 
assigned discharge classification of his military service, 
the Board points out that there is no indication that the 
service member's discharge was based on error, in fact, the 
BCNR has found the opposite, and VA is therefore bound by the 
findings of the service department with respect to the type 
or classification of the service member's military service 
and discharge therefrom.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 
(1990).  Therefore, the appellant must raise this concern 
with the Department of the Navy and, as noted above, he has 
filed a Form DD 149 with the BCNR and a complete copy of the 
claims file has been forwarded for disposition of his claim.  

The appellant argues that he has a low back disorder and a 
jaw condition resulting from military service.  However, the 
Board has determined that, for VA purposes, the appellant was 
released from service under conditions other than honorable 
and that the April 1995 upgrade to honorable does not set 
aside a bar to VA benefits.  Because the appellant does not 
meet the legal requirements for basic eligibility for VA 
benefits (i.e., status as a "veteran" with qualifying 
service), the service connection claims fail as a matter of 
law.  See 38 U.S.C.A. § 101(2), 5303(a); 38 C.F.R. § 3.12.  


ORDER

The appellant's discharge from service is a bar to VA 
benefits. 

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a jaw condition is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


